Jaycox, J. (concurring)
I am firmly of opinion that section 11 of the General Construction Law (Consol. Laws, chap. 22; Laws of 1909, chap. 27) does not require a clerk’s certification to any paper to be filed in the office of the Secretary of State. In my opinion the language of section 11 of the General Construction Law is met by the provisions of section 306 of the Real Property Law *507(Consol. Laws, chap. 50; Laws of 1909, chap. 52), which prescribes the contents of a certificate of acknowledgment or proof of a deed entitled to be recorded in a county clerk’s office. The terms “ certified” and “proof,” used in section 11 of the General Construction Law, have no relation to an authentication by a county clerk. The distinction between a certificate and an authentication is clearly preserved in the Real Property Law. (See §§ 306, 310, 312; Laws of 1911, chap. 196, amdg. said § 310.) The certificate is made by the notary public, and the authentication is made by the county clerk, and there is no requirement of an authentication contained in section 11 of the General Construction Law.
Order reversed, without costs.